   8:21-cr-00082-RFR-MDN Doc # 23 Filed: 09/03/21 Page 1 of 1 - Page ID # 38




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:21CR82

        vs.
                                                                          ORDER
CHRISTOPHER A. HATCHER,

                        Defendant.


        This matter is before the court on Defendant's UNOPPOSED MOTION FOR
EXTENSION OF PRETRIAL MOTIONS DEADLINE [22]. For good cause shown, I find that
the motion should be granted. Defendant will be given an approximate 30-day extension.
Pretrial Motions shall be filed by October 12, 2021.


        IT IS ORDERED:
        1.     Defendant's UNOPPOSED MOTION FOR EXTENSION OF PRETRIAL
MOTIONS DEADLINE [22] is granted. Pretrial motions shall be filed on or before October 12,
2021.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date, and October 12, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

        Dated this 3rd day of September, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
